Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 includes the limitation: “..the introduction hole opening/closing member is to move to open the introduction hole based on the introduction portion to insert to an external device..” in lines 14-15. It is unclear what kind of structure is being claimed and the structural relationship between the introduction portion and the introduction hole opening/closing member. For instance it is unclear if the introduction hole opening/closing member is to move to open the introduction hole based on the introduction portion being inserted into an external device or in order to allow for the introduction portion to be inserted in to an external device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16855431 (reference application). Although all structural requirements are taught by the clams of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20130022792A).
Regarding claims 1, 19-20, Kim teaches a washing agent pump (see abstract), comprising: a passage forming member 150 capable of providing a passage of a liquid washing agent, and the passage forming member 150 provided with an intake valve 151  capable of opening and closing an inlet port 151c of a pressing space, and a discharge valve 152 capable of opening and closing an outlet port 152c of the pressing space; a cylinder 120 disposed at a side of the passage forming member 150 to communicate with the pressing space; an introduction portion 151e to protrude from a front portion of the passage forming member 150 (see figures 1-2, 5 and pages 6-7 of the translation). Kim does not explicitly teach an introduction hole opening/closing member disposed to surround the introduction portion. However, since Kim does teach that a valve may be used in order to control the flow of fluid toward and into the pressing space of the pump, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that an introduction hole opening/closing member may be disposed to surround the introduction portion so as to provide additional fluid control at one side of the introduction end portion. Hence based on the teachings of Kim in figures 2 and 5 and pages 6-7 of the translation it is readily apparent that introduction hole opening/closing 
Regarding claims 6-16, Kim teaches the limitations of claim 1. Kim also teaches in figures 1-2, 5 and pages 6-7 of the translation that a coupling portion protrudes outward from the passage forming member 150 and is attached by coupling a screw (reads on claim 6); the introduction portion 151e is provided more forward than the coupling portion (reads on claim 7); the introduction portion 151e is provided at an upstream side of the pressing space (reads on claim 8); a piston 122 to move in a reciprocating manner within the cylinder 120; and a piston operating device 130, 140 configured to control the piston 122 to reciprocate within the cylinder 120 (reads on claim 9); the passage forming member 150 includes an introduction space 156b at an upstream side of the pressing space, such that the liquid washing agent is to be introduced into the introduction space 156b (reads on claim 10); the intake valve 151 is disposed inside the pressing space, and the discharge valve 152 is disposed outside the pressing space, and the washing agent pump comprises an intake valve spring 151b configured to restore the intake valve 151 to an initial position, and a discharge valve spring 152b configured to restore the discharge valve 152 to an initial position (reads on claim 11); the piston operating device 130, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TINSAE B AYALEW/EXAMINER, Art Unit 1711